DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over PlayerUnknown’s Battlegrounds Mobile video game as evidenced provided by “PlayerUnknown’s Battlegrounds” from .

Claims 1, 2, 8, 9, 15, 16, and 17. PUBG mobile discloses a computer-implemented method for providing improved targeting of a long-range object, the method comprising: 
(as required by claims 9 and 16) non-transitory computer readable media storing instructions that when executed by a processor cause the processor (“PlayerUnknown’s Battlegrounds” from Wikipedia discusses a plurality of “platform(s)” that the video game can be played on, in this case, mobile devices using Android and/or iOS, such that the mobile devices would include processors or the like combined with the video game programming to present video gameplay) to perform operations for providing improved targeting of a long-range object (“Map Control tips for Miramar! PUBG MOBILE” video from YouTube provides a number of examples where a player can fire weapons at other players from a long distance, e.g., see video at 1:33), the operations comprising: 

    PNG
    media_image1.png
    984
    1332
    media_image1.png
    Greyscale

displaying a dynamic image depicting objects of a multi-player game on a touchscreen, the dynamic image being a portion of a virtual world (“Map Control tips for Miramar! PUBG MOBILE” video from YouTube, PUBG mobile is a battle video game including a plurality of players traveling through the game world to kill as many players as possible using touchscreen controls during game play action including to shoot and kill each other, e.g, see video at 2:33-2:35; and see “PUBG Mobile Review” from IGN, discusses touch-screen display gameplay controls on the mobile device display);

    PNG
    media_image2.png
    983
    1325
    media_image2.png
    Greyscale

receiving a first touch gesture at a tool selection area of the dynamic image, the tool selection area enabling a user to select a tool to utilize on a target object of the objects within the virtual world (“Map Control tips for Miramar! PUBG MOBILE” video from YouTube, where the game play includes switching between different weapons obtained by the player character using a section of the touchscreen, e.g., see video at 1:41-1:43); 
receiving a second touch gesture (“Map Control tips for Miramar! PUBG MOBILE” video from YouTube, displays a directional game pad on the screen to control the view, navigation, and movement of the player character, e.g., see video 1:50-2:00), the mini-map providing a plan view of at least a portion of the virtual world (“Map Control tips for Miramar! PUBG MOBILE” video from YouTube shows a mini-map, e.g., see video at 1:33 in the left-hand corner); and 

    PNG
    media_image3.png
    982
    1326
    media_image3.png
    Greyscale

in response to the second touch gesture, adjusting the dynamic image to a perspective representing a selected location of the virtual world corresponding to the received second touch gesture (“Map Control tips for Miramar! PUBG MOBILE” video from YouTube, shows the use of the directional game pad on screen that allows the player character to change the location, view, and scenery of video game for the game player’s perspective; e.g., see video at 1:50-2:00; and also discusses an “eyeball tool” to view surrounding area of the player character, e.g., see video at 5:00-5:09); and 


    PNG
    media_image4.png
    970
    1337
    media_image4.png
    Greyscale

receiving a third touch gesture at a targeting tool of the adjusted dynamic image, the targeting tool depicting a target range of the selected tool within the adjusted dynamic image (“Map Control tips for Miramar! PUBG MOBILE” video from YouTube, presents using the scope such that the game player can zoom in on different areas within the video game world, e.g., see video at 6:09),

    PNG
    media_image5.png
    975
    1337
    media_image5.png
    Greyscale

(see claims 2, 9, and 17) wherein the targeting tool depicting the target range of the selected tool within the adjusted dynamic image enables the user to make more precise targeting movements to target the target object within the adjusted dynamic image than within the dynamic image (“Map Control tips for Miramar! PUBG MOBILE” video from YouTube, presents using the scope such that the game player can zoom on enemy characters for better shooting accuracy);
(as required by claims 8, 15, and 16) wherein the third touch gesture enables the user to rotate the perspective 360 degrees around the selected location of the virtual world (“Map Control tips for Miramar! PUBG MOBILE” video from YouTube, presents using the scope and rotating the position area the scope focuses in on, e.g. see vide at 12:15-12:50). 

    PNG
    media_image5.png
    975
    1337
    media_image5.png
    Greyscale

However, PUBG mobile fails to explicitly disclose:
receiving a second touch gesture at a mini-map; and
 in response to the second touch gesture, adjusting the dynamic image to a perspective representing a selected location of the virtual world corresponding to the received second touch gesture (emphasis added).
Aoret teaches receiving a second gesture at a mini-map (see video at 0:23, a player presses shift button and click on minimap); and in response to the touch gesture, adjusting the dynamic image to a perspective representing a selected location of the virtual world corresponding to the received second gesture (see video at 0:20-0:35, the game screen world images changes in response to the minimap command).  The video game of PUBG would have motivation to use the teachings of Aoret in order to 

    PNG
    media_image6.png
    962
    1317
    media_image6.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video game of PUBG with the teachings of Aoret in order to provide an added convenience for the game players that would enhance game input capabilities which would give game players a better gaming experience.
He teaches receiving a touch gesture at a mini-map (¶¶19 and 52).  The video game of PUBG in view of Aoret would have motivation to use the teachings of He in order to provide additional convenience and rapid interaction mechanism that would enhance game input capabilities which would give game players a better gaming experience.


Claims 3, 10, and 18. PUBG mobile discloses further comprising, upon execution of the third touch gesture at the targeting tool of the adjusted dynamic image, utilizing the selected tool on the target object (“Map Control tips for Miramar! PUBG MOBILE” video from YouTube, presents using the scope as the player shoots at enemy characters, e.g. see vide at 12:15-12:50).

Claims 4, 11, and 19. PUBG mobile discloses further comprising, upon the selected tool being utilized on the target object, automatically adjusting the adjusted dynamic image to the perspective of (as required by claim 4) a player object corresponding to the user (“Map Control tips for Miramar! PUBG MOBILE” video from YouTube, for instance, the player character’s facing view, i.e., the direction and orientation the player character looks toward, corresponds with the pointing direction of the chosen weapon).

Claims 5 and 12. PUBG mobile discloses wherein the objects of the multi-player game comprise player objects and non-player objects (“Map Control tips for Miramar! PUBG MOBILE” video from YouTube, PUBG mobile is a battle video game including a plurality of players traveling through the game world including a variety type of objects such as buildings, vehicles, and the like).



Claims 7, 14, and 20. PUBG mobile discloses wherein the adjusted dynamic image is further adjusted based on a target range of the selected tool (“Map Control tips for Miramar! PUBG MOBILE” video from YouTube, presents using the scope such that the game player can zoom in on different areas within the video game world).

Response to Arguments
Applicant’s arguments, see pps. 11-12, filed 1/21/22, with respect to the rejection(s) of claims 1-20 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of YouTube video titled: “Shift Queueing via Minimap” by Aoret SC2 (herein referred to as Aoret).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715